Citation Nr: 0711807	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-39 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDING OF FACT

The veteran's PTSD is manifested by mild symptoms, including 
depression/anxiety, occasional sleep disturbance and 
difficulty in social settings, with a GAF of 65; the evidence 
does not demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
service-connected PTSD is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38C.F.R. § 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
September 2004 letter.  

The September 2004 letter also advised the veteran of the 
evidence and information required to establish entitlement to 
an increased evaluation, i.e. that his disability had in 
severity. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran has received notice regarding what 
evidence is necessary to establish a higher evaluation, but 
not information regarding earlier effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any concerns 
regarding such downstream elements are rendered moot; thus, 
the veteran is not prejudiced by the Board's consideration of 
the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice due to the timing of notice was cured by subsequent 
readjudication of the issue on appeal in an October 2004 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the September 
2004 letter, which advised the veteran to send the RO any 
evidence in his possession that would substantiate his 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records and the veteran has provided the RO with records from 
a private physician.  The veteran has not indicated the 
presence of any other outstanding relevant records and a 
medical examination is not necessary because there is 
adequate evidence of record to decide the claim 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
The current 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is warranted where when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


Factual Background and Analysis

Service connection for PTSD was granted in a January 2004 
rating decision; a 10 percent initial rating was assigned.  
In February 2004, the veteran submitted evidence and 
indicated that he believed his disability had worsened.  The 
February 2004 rating decision on appeal continued the 10 
percent rating.

Apparently beginning in June 2003, the veteran sought 
treatment for a psychiatric disorder from Ashley B. Hart, 
III, Ph.D.  At that time, the veteran reported feeing angry 
with coworkers and that his retirement was pending.  He 
stated that he was uncomfortable in crowds, would lose his 
temper with his wife and his adult daughter and 
grandchildren, who resided with him.  He reported being 
unable to go to movie theaters or restaurants, and that since 
the invasion of Iraq that he had an increase in problems with 
anger, nightmares and intrusive and uncomfortable memories.  

The veteran reported that a typical day began for him at 
approximately 5:00 a.m. when he left to work ten hours per 
day in a wage grade civil service supervisory position.  The 
veteran's grandchildren resided in his home, but he rarely 
provided child care for them.  He reported difficulty 
watching TV programs and trouble sleeping.  Mental status 
examination revealed that the veteran was in a pleasant mood, 
with a constricted affective range and that he was shallowly 
dysthymic.  There was an indication of marked startle 
reaction, intrusive memories and hypervigilance. There was no 
indication of perceptual disturbance or thought disorder.  
The veteran's response to questioning was uniformly goal 
directed and he was oriented in all spheres.  Dr. Hart 
diagnosed PTSD and assigned the veteran a GAF score of 65.   

The veteran was seen by Dr. Hart on a number of occasions 
following his initial evaluation.  Records regarding his 
follow up treatment show that the veteran retired in August 
2003 and that Dr. Hart continued to monitor his condition.  
Dr. Hart continued a GAF score of 65.  

In a February 2004 letter, the veteran's wife states that the 
veteran is an excellent provider, who always put family 
first.  She reports that the veteran has trouble showing his 
emotions, sleeping, sitting still, and showing affection.  

A VA psychiatric examination was conducted in October 2004.  
The veteran reported nightmares, night sweats, startle 
response, hypervigilance, irritability and insomnia.  He 
indicated that the severity of his symptoms was moderate.  
The veteran reported a supportive relationship with his wife, 
and that he was in consistent contact with his adult 
children.  He had many social relationships with friends and 
acquaintances, and participated in social activities and 
leisure pursuits.  He was self-employed, fixing generators 
and other small engines, after retiring following a 33 year 
career at the Yuma Proving Grounds.  He was also interested 
in obtaining other part-time work.  The examiner stated that 
the veteran did not contend that he had missed any work time 
due to the effects of his mental disorder.  The examiner 
noted that the veteran was able to meet work demands and 
family responsibilities.  On examination, the veteran was 
cooperative and engaging.  He showed no impairment in thought 
processes or communication, and no delusions or 
hallucinations were manifested.  He was fully oriented, with 
no clinically significant memory loss or impairment.  The 
diagnosis was chronic PTSD, and the GAF was noted as 65.

In this case, it is observed that the veteran has been 
assessed a GAF score of 65.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Accordingly, the 
Board finds that the veteran's GAF score indicates mild 
symptomatology associated with his service connected PTSD.  
With this in mind, the Board turns to the criteria set forth 
in the regulations pertaining to evaluation of mental 
disorders.

An evaluation in excess of 10 percent is not warranted for 
the veteran's service-connected PTSD.  A 30 percent 
evaluation is not warranted because the evidence fails to 
show that the veteran's PTSD has caused him a decrease in 
work efficiency or intermittent periods where he was unable 
to perform his job.  Likewise, evaluations of 50 or 70 
percent are not proper because there is no indication that 
the veteran's PTSD has ever interfered with his occupation.  
For the same reasons, an evaluation of 100 percent is not 
warranted.  The Board notes that the evidence indicates some 
difficulty with family relationships and in social settings, 
mild depression/anxiety and mild sleep disturbance.  His GAF 
score indicates that he functions at a very high level.  The 
veteran was able to hold a full-time job until retirement, 
and he currently works fixing small engines without any 
impairment from his PTSD symptoms; there is no indication 
that the veteran's PTSD has ever caused occupational 
impairment to any degree.  Accordingly, an evaluation in 
excess of 10 percent for PTSD is not warranted under the 
circumstances. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected PTSD is denied.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


